MEMORANDUM **
Hoai Ngoc Le appeals from the 64-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute MDMA, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Le contends that the district court failed to articulate the basis for his sentence. We disagree. The record reflects that the district court considered Le’s arguments and set forth a reasoned basis for the sentence, as required by the circumstances. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); United States v. Mohamed, 459 F.3d 979, 985 (9th Cir.2006).
Le also contends that the district court failed to consider or to give sufficient weight to relevant mitigating evidence, and as a result his sentence was unreasonable. The record reflects that the district court did consider and weigh this evidence, and we conclude that Le’s sentence, below the applicable Guidelines range, was not unreasonable. See United States v. Mix, 457 F.3d 906, 912-14 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.